Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–5 and 9–14 have been submitted for examination.  
Claims 1–5 and 9–14 have been examined and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3–5, 9, 11–12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US 2014/0123162) in view of Hildreth (US 2009/0133051).
Regarding claims 1, 9, and 12, Karlsson discloses:
A video content control system comprising: 
a user terminal that displays the video content transmitted from the video management device, 
wherein the user terminal comprises: 
a first hardware including a processor; (Karlsson, ¶ [0031], “The client machine includes a processor 224 and memory 226. Additionally, the client machine includes a display screen 218 configured to display content.”)
a detection unit, implemented by the first hardware, that detects an eyeline state and a face image of a user; (Karlsson, ¶ [0031], “The client machine also includes an optical sensor 220 operable to collect eye tracking information from an individual in proximity to the client machine.”)
a detection result transmission unit, implemented by the first hardware, that transmits the eyeline state detected, (Karlsson, ¶ [0034], “The content focus adjustment module 206 is operable to adjust the focus of video content for transmission to a client machine. For instance, the content focus adjustment module 206 may analyze eye tracking information to identify portions of video content that may be focused or defocused. Then, the content focus adjustment module 206 may conduct various types of operations for focusing or defocusing the identified portions of the video content.”)
wherein the video management device comprises: 
a second hardware including a processor; (Karlsson, ¶ [0032], “the server includes a processor 210”)
(Karlsson, ¶ [0035], “The content selection module 204 in the server is operable to select content to present at the client device. According to various embodiments, the content selection module 204 may be operable to identify a data constraint or preference associated with a particular client device or user account. Based on the identified information, the content selection module 204 can select a particular encoding of video content. The encoding may have a larger or smaller data size, be subject to more or less focus adjustment, or have other properties based on the device to which the video content is sent and/or a user account associated with the device.”) and  
a video content transmission unit, implemented by the second hardware, that transmits the video content to the user terminal according to the transmission mode selected, and the transmission mode selection unit, implemented by the second hardware, of the video management device selects the transmission mode of transmitting the video content so as to suppress a data volume when the user is authenticated and the eyeline state is a state of not looking at the video content displayed on the user terminal. (Karlsson, ¶ [0034], “The content focus adjustment module 206 is operable to adjust the focus of video content for transmission to a client machine. For instance, the content focus adjustment module 206 may analyze eye tracking information to identify portions of video content that may be focused or defocused. Then, the content focus adjustment module 206 may conduct various types of operations for focusing or defocusing the identified portions of the video content.”)
Karlsson does not explicitly teach “a video management device that manages video content distributed from a server; a user authentication unit, implemented by the first hardware, that performs authentication of the user from the face image detected; and a detection result transmission unit that 
In a similar field of endeavor Hildreth teaches:
a video management device that manages video content distributed from a server; (Hildreth, ¶ [0204], “The device 1801 may be configured to exchange electronic communications over a network 1806 with one or more servers including a server 1802 and a server 1804.”)
a user authentication unit, implemented by the first hardware, that performs authentication of the user from the face image detected; (Hildreth, ¶ [0145], “the device 200 provides a parent with the ability to register the faces of all members of a household including children, and set access control settings for each family member, or specific combinations of family members. The registered faces may be used to later identify the registered users using a facial recognition process.”) and a detection result transmission unit that transmits a result of the authentication (Hildreth, ¶ [0169], “the processor 205 compares the identified physical attribute of the detected user to the accessed information related to registered users (1240) and determines whether a match is found (1250). For example, the processor 205 may compare the identified physical attribute of the detected user to each of the data records 1506-1510 included in the data 1500 shown in FIG. 15. If the identified physical attribute of the detected user is a facial template that corresponds to facial template #3, the processor 205 determines that the identified physical attribute of the detected user matches the facial template attribute of record 1508, which is associated with the son user. In addition, if the identified physical attribute of the detected user is a size that corresponds to Size #3 and a body model that corresponds to body model #4, the processor 205 determines that the identified physical attribute of the detected user matches the record 1509, which is associated with the daughter user.”) to the video management device (Hildreth, ¶ [0053], “The device 200 may be implemented as a set top box, a television, an ultra-mobile personal computer (UMPC), a mobile internet device (MID), a digital picture frame (DPF), a portable media player (PMP), a general-purpose computer (e.g., a desktop computer, a workstation, or a laptop computer), a server, a gaming device or console, an electronic media player (e.g., a digital video disc (DVD) player, a compact disc (CD) player, a digital video recorder (DVR)), or any other type of electronic device that includes a processor or other control circuitry configured to execute instructions, or any other apparatus that includes a user interface.”) 
a transmission mode selection unit, implemented by the second hardware, that selects a transmission mode of the video content according to the result of the authentication received; (Hildreth, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for tracking gaze to suppress data volume as taught by Karlsson with the system for user authentication with facial recognition as taught by Hildreth.
The motivation is 
The processor 205 may block a program, channel, input, or function when a user is detected within a camera image, where a user identification process identifies the presence of a user who is not authorized to view the content or use the function. The processor 205 may block a program, channel, input, or function when one user that is authorized to view the program, channel, input, or function is present, but another user that is not authorized to view the program, channel, input, or function also is present.

as taught by Hildreth (¶ [0104]).

Regarding claims 3, 11, and 14, the combination of Karlsson and Hildreth teaches:
(Karlsson, ¶ [0035], “The content selection module 204 in the server is operable to select content to present at the client device. According to various embodiments, the content selection module 204 may be operable to identify a data constraint or preference associated with a particular client device or user account. Based on the identified information, the content selection module 204 can select a particular encoding of video content. The encoding may have a larger or smaller data size, be subject to more or less focus adjustment, or have other properties based on the device to which the video content is sent and/or a user account associated with the device.”)

Regarding claim 4, the combination of Karlsson and Hildreth teaches:
The video content control system according to claim 1, wherein the detection result transmission unit transmits the eyeline state detected (Karlsson, ¶ [0034], “The content focus adjustment module 206 is operable to adjust the focus of video content for transmission to a client machine. For instance, the content focus adjustment module 206 may analyze eye tracking information to identify portions of video content that may be focused or defocused. Then, the content focus adjustment module 206 may conduct various types of operations for focusing or defocusing the identified portions of the video content.”) and the result of the authentication to the video management device when the user has been authenticated. (Hildreth, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present).”)

Regarding claim 5, the combination of Karlsson and Hildreth teaches:
The video content control system according to claim 1, wherein the detection unit detects eyeline states (Karlsson, ¶ [0034], “The content focus adjustment module 206 is operable to adjust the focus of video content for transmission to a client machine. For instance, the content focus adjustment module 206 may analyze eye tracking information to identify portions of video content that may be focused or defocused. Then, the content focus adjustment module 206 may conduct various types of operations for focusing or defocusing the identified portions of the video content.”)and face images of a plurality of users, . (Hildreth, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present).”) and the transmission mode selection unit selects the transmission mode of transmitting the video content so as to suppress the data volume when some of the users are authenticated and all the eyeline states are states of not looking at the video content displayed on the user terminal. (Karlsson, ¶ [0035], “The content selection module 204 in the server is operable to select content to present at the client device. According to various embodiments, the content selection module 204 may be operable to identify a data constraint or preference associated with a particular client device or user account. Based on the identified information, the content selection module 204 can select a particular encoding of video content. The encoding may have a larger or smaller data size, be subject to more or less focus adjustment, or have other properties based on the device to which the video content is sent and/or a user account associated with the device.”)

Regarding claim 9, Karlsson discloses:


Claims 2, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US 2014/0123162) in view of Hildreth (US 2009/0133051) further in view of Singh et al. (US 8,789,094).
Regarding claims 2, 10, and 13, the combination of Karlsson and Hildreth teaches:
The video content control system according to claim 1, 
The combination does not explicitly teach “wherein the transmission mode selection unit selects transmission of only audio of the video content as the transmission mode of transmitting the video 
In a similar field of endeavor Singh teaches:
wherein the transmission mode selection unit selects transmission of only audio of the video content as the transmission mode of transmitting the video content so as to suppress the data volume, and the video content transmission unit extracts the audio from the video content and transmits the audio to the user terminal. (Singh, col. 8, ln. 35–55, “If the available bandwidth is less than the client video threshold but greater than the client still image threshold, AV module 30A may cause communication client 27A to stop generating the AV stream using video data. Instead, AV module 30A may cause communication client 27A to generate the AV stream using a still image and audio data, both associated with user 70A. Similarly, if the available bandwidth drops below the client still image threshold, AV module 30A may cause communication client 27A to generate the AV stream using only audio data associated with user 70A.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for tracking gaze to suppress data volume as taught by Karlsson with the system for user authentication with facial recognition as taught by Hildreth further with the dropping of video data to preserve resources as taught by Singh.
The motivation is 
AV module 30A may include functionality to detect the bandwidth available to client device 20A over communication channel 75B. AV module 30A may then compare the available bandwidth to one or more minimum required available bandwidth thresholds.

as taught by Singh (col. 8, ln. 35–55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426